
	
		I
		112th CONGRESS
		2d Session
		H. R. 5820
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To modify the provisions of the Harmonized Tariff
		  Schedule of the United States relating to returned property.
	
	
		1.Modification of provisions
			 relating to returned property
			(a)In
			 generalThe article
			 description for heading 9801.00.10 of the Harmonized Tariff Schedule of the
			 United States is amended by inserting after exported the
			 following: , or any other products when returned within 3 years after
			 having been exported,.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
